PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Srinivasan, et al.					:
Application No.  17/469,628				:  ON PETITION
Filed: 	 September 8, 2021				:
Attorney Docket No. MSLC-004/16US 324867-2124	:
			
This is responsive to the “Petition under 37 CFR 1.78(c)” filed on November 10, 2021, that is being treated as a petition under 37 CFR 1.78(e) to accept the unintentionally delayed claim for the benefit of priority of the prior-filed non-provisional application set forth in the corrected Application Data Sheet filed on November 10, 2021. 

The petition under 37 CFR 1.78(e) is DISMISSED AS INAPPROPRIATE.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d)(3). It is noted that 37 CFR 1.78(d) (3) provides that:

(3)

(i) The reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section must be submitted during the pendency of the later-filed application.

(ii) If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed application. The time periods in this paragraph do not apply if the later-filed application is:

(A) An application for a design patent;

(B) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or

(C) An international application filed under 35 U.S.C. 363 before November 29, 2000.

A review of the application file history reveals that a marked-up corrected application data sheet (ADS) was filed on November 9, 2021, setting forth the priority claim to the non-provisional See 37 CFR 1.76.  The record demonstrates that a proper priority claim under 37 CFR 1.78(e) was filed within the period set forth in 37 CFR 1.78(d)(3).  As the proper benefit claim was presented within the period set forth by 37 CFR 1.78(d)(3), a petition under 37 CFR 1.78(e) is not required to enter the benefit claims to the non-provisional application.  The instant petition is dismissed as inappropriate, accordingly.

A corrected Filing Receipt, which included the priority claim to the prior-filed non-provisional applications is enclosed.

The entry of the benefit claims should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

Any questions concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  Question regarding the further processing of the application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Corrected Filing Receipt